Name: 2003/51/EC: Commission Decision of 22 January 2003 granting France a derogation to bring its national statistical system into conformity with Regulation (EC) No 1221/2002 of the European Parliament and of the Council (notified under document number C(2003) 290)
 Type: Decision_ENTSCHEID
 Subject Matter: economic analysis;  European Union law;  executive power and public service;  Europe;  national accounts;  communications
 Date Published: 2003-01-23

 Avis juridique important|32003D00512003/51/EC: Commission Decision of 22 January 2003 granting France a derogation to bring its national statistical system into conformity with Regulation (EC) No 1221/2002 of the European Parliament and of the Council (notified under document number C(2003) 290) Official Journal L 018 , 23/01/2003 P. 0052 - 0053Commission Decisionof 22 January 2003granting France a derogation to bring its national statistical system into conformity with Regulation (EC) No 1221/2002 of the European Parliament and of the Council(notified under document number C(2003) 290)(Only the French text is authentic)(2003/51/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Regulation (EC) No 1221/2002 of the European Parliament and of the Council of 10 June 2002 on quarterly non-financial accounts for general government(1), and in particular Article 5(2) and Article 6(2) thereof,Having regard to the request submitted by France on 24 September 2002,Whereas:(1) Council Regulation (EC) No 2223/96 of 25 June 1996 on the European system of national and regional accounts in the Community(2) (ESA 95), as last amended by Commission Regulation (EC) No 1889/2002(3), contains the reference framework of common standards, definitions, classifications and accounting rules for drawing up the accounts of the Member States for the statistical requirements of the Community, in order to obtain comparable results between Member States.(2) The objective of Regulation (EC) No 1221/2002 is to establish simplified quarterly non-financial accounts, whose contents are defined on the basis of a list of ESA 95 categories, for the general government sector.(3) Article 5(2) of Regulation (EC) No 1221/2002 provides that, in so far as national statistical systems require major adaptations, the Commission may grant a derogation, not exceeding one year, concerning the date of the first transmission of quarterly data from the first quarter of 2002 onwards.(4) In addition, Article 6(2) of Regulation (EC) No 1221/2002 provides that, in so far as national statistical systems require major adaptations, with regard to the transmission of backdata, the Commission may grant a derogation, not exceeding one year, concerning the date of the first transmission of quarterly data from the first quarter of 1999 onwards.(5) In a letter dated 24 September 2002, the French authorities asked to be granted a one-year derogation to bring their national statistical system into conformity with the requirements of Regulation (EC) No 1221/2002.(6) The French authorities base their request on the fact that, for the moment, the French statistical system is not capable of producing reasonably reliable data in this area. However, they have stated that they are in the process of carrying out major work and putting into place working structures which will enable them to submit satisfactory data in one year's time.(7) The request by France should therefore be granted until 30 June 2003,HAS ADOPTED THIS DECISION:Article 1Pursuant to Article 5(2) and Article 6(2) of Regulation (EC) No 1221/2002, France is granted a derogation until 30 June 2003 at the latest to bring its national statistical system into conformity with the said Regulation.Article 2This Decision is addressed to the French Republic.Done at Brussels, 22 January 2003.For the CommissionPedro Solbes MiraMember of the Commission(1) OJ L 179, 9.7.2002, p. 1.(2) OJ L 310, 30.11.1996, p. 1.(3) OJ L 286, 24.10.2002, p. 11.